[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 10-12774                SEPTEMBER 27, 2011
                             Non-Argument Calendar               JOHN LEY
                           ________________________               CLERK


                      D.C. Docket No. 3:09-cv-00022-JTC

ROBERT L. CLARK,

                                                             Petitioner - Appellant,

                  versus

WARDEN HART,

                                                           Respondent - Appellee.

                           ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________
                            (September 27, 2011)

Before EDMONDSON, FAY and BLACK, Circuit Judges.



PER CURIAM:

     Robert Clark, a Georgia prisoner, appeals the district court’s dismissal of his
pro se 28 U.S.C. § 2254 habeas corpus petition for failure to exhaust his state

administrative remedies. No reversible error has been shown; we affirm.

        In dismissing Clark’s section 2254 petition, the district court did not specify

whether the dismissal was with or without prejudice. We granted a certificate of

appealability (“COA”) on the following issue: “Whether the district court erred

when it dismissed Clark’s 28 U.S.C. § 2254 petition for failure to exhaust state

remedies by not ordering that the § 2254 petition be dismissed without

prejudice[.]”

        In his opening brief on appeal, however, Clark does not address the issue set

forth in the COA. “While we read briefs filed by pro se litigants liberally, issues

not briefed on appeal by a pro se litigant are deemed abandoned.” Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Instead, Clark raised only issues

that were outside the scope of the COA.* Because our review is limited to those

issues specified in the COA, we will not consider these arguments on appeal. See

Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir. 1998).

        AFFIRMED.

        *
          In his brief, Clark argues that the state’s delay in processing his state habeas petition
deprived him of the opportunity to examine a key witness and impaired his ability to defend
himself if he is granted a new trial. He also contends that he should be excused from the
exhaustion requirement because the state habeas court’s delay -- and the Georgia Supreme
Court’s failure to address all of the issues raised in his application for a certificate of probable
cause -- rendered his state remedies inadequate.

                                                   2